DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 recites “a processing module, which comprises at least one numeric control unit and is coupled to said one or more actuators of said laser machine tool for driving said actuators to move said end effector on a working surface in order to carry out at least one laser machining process.”  However, the Specification discloses that the actuators/motors are connected to the optical components 14 (paragraphs 0064 and 0075).  Instead of using actuators, the Specification discloses using a robot arm to move the laser head/end effector (paragraph 0055).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 18 recites “a processing module, which comprises at least one numeric control unit and is coupled to said one or more actuators of said laser machine tool for driving said actuators to move said end effector on a working surface in order to carry out at least one laser machining process.”  However, the Specification discloses that a “conveying structure” such as a “robot-arm” is used to move the end effector or laser head (paragraph 0050).  Meanwhile the actuators are disclosed as moving the “optical modules” (paragraph 0064).  Figure 1 of the Applicant’s drawings show the optical component (14) as a mechanism that is separate from the end effector (20).  Although the examiner understands how a robot arm can be used to move an end effector, the examiner does not understand how the actuators disclosed in the Specification are able to move the end effector.  Considering then the breadth of the claims, the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims.  Furthermore, the Specification does not provide any working examples or drawings to indicate how a numerical control unit would control the actuators to then cause movement to the claimed end effector.   Taking these Wands factors into account, one of ordinary skill in the art would need to undergo undue and unreasonable experimentation in order to practice the invention according to claim 18.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “a processing module, which comprises at least one numeric control unit and is coupled to said one or more actuators of said laser machine tool for driving said actuators to move said end effector on a working surface in order to carry out at least one laser machining process.”  Although the claim recites a numerical control unit, there is no disclosure in the Specification of an algorithm or program “for driving said actuators” to accomplish the functional limitation required by the claim.  Additionally, there is no disclosure in the Specification of using actuators to move the end effector (please see previous Specification Objection).  Thus, the Specification fails discloses the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the Specification itself must explain how the claimed function is achieved. The Specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, the claims will be interpreted most broadly as not requiring the limitations that follow the phrase “in particular.”
Claim 1 recites “wherein said supporting body of said end effector further comprises, formed in a single piece: a set of auxiliary fluid ducts…”  However, it is not clear what structure the phrase “formed in a single piece” was intended to modify—the supporting body or the set of auxiliary fluid ducts?  The Specification discloses that the supporting body is formed in a single piece (para 0146) and that each auxiliary fluid duct is formed in a single piece (para 0162) but makes no mention of the set of auxiliary fluid ducts being formed into a single piece.  For the purpose of the examination, the limitation will be interpreted as “wherein said supporting body of said end effector is formed in a single piece and further comprises
Claim 1 recites “a heating exchanger for cooling systems,” but it is unclear which systems are being cooled.  Thus, the antecedent for the claimed “systems” is not clear.  Although the Specification mentions a cooling system 40, this appears to be a separate, external system than what is being required in the claims (please see fig. 1).  For the purpose of the examination, no patentable weight will be given to the claimed “systems.”
Claim 2 recites “…a substantially uniform flow of fluid…”  However, claim 1 recites “a set of auxiliary fluid ducts configured to direct respective fluids…”  It is unclear if the “fluid” of claim 2 is meant to be just one of the “fluids” of claim 1 or all of the “fluids” of claim 1.  For the purpose of the examination, the limitation will be interpreted as “…a substantially uniform flow of fluids…”  
Claims 6 and 8 recites the limitation "heat exchanger tank.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “heat exchanger 
Regarding claims 7-10, 13, and 17-19, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, the claims will be interpreted most broadly as not requiring the limitations that follow the term “preferably.”
Claim 9 recites the limitation "said set of three-dimensional cells.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 9 will be interpreted as being dependent on claim 6 instead of claim 5.
Claim 9 recites “a certain pitch.”  However, it is unclear what “certain” pitch is being claimed.  The modifier “certain” is a relative term.  For the purpose of the examination, the limitation will be interpreted as “a 
Claim 10 recites “a working surface.”  It is unclear if the “working surface” of claim 10 is the same “working surface” of claim 1 or a different surface.  For the purpose of the examination, the limitation will be interpreted as “the working surface.”
Claim 11 recites “The end effector according to claim 1, wherein said volume comprises a portion of tank…”  However, it is not clear what the “tank” is.  For the purpose of the examination, the limitation will be interpreted as “The end effector according to claim 1, wherein said volume comprises 
Claim 11 recites the limitation "the central duct.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the 
Claim 11 recites “walls of said supporting body.”  However, it is not clear from the claims that the supporting body is comprised of walls.  In other words, the structure “walls” is not positively recited.  For the purpose of the examination, the limitation will be interpreted as “wherein the said supporting structure body comprises at least two walls and wherein said volume comprises a portion of tank, in particular set partially or totally in a space comprised between the central duct and the at least two walls of said supporting body.
Claim 13 recites “a further duct.”  It is unclear if the “further duct” of claim 13 is the same “further duct” of claim 1 or a different duct.  For the purpose of the examination, the limitation will be interpreted as “the further duct.”
Claim 14 recites “said plurality of branches.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, claim 14 will be interpreted as being dependent on claim 2 instead of claim 1.
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, the claim will be interpreted most broadly as not requiring the limitations that follow the phrase “for example.”
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, the claim will be interpreted as “…a second, central, portion of said duct has a second diameter, greater than said first diameter, and is configured to provide a housing for a substantially cylindrical glass body used 
Claim 17 recites “an optical sensor” (lines 5-6).  It is unclear if the “optical sensor” is the same “optical sensor” recited earlier in the claim (line 4) or a different optical sensor.  For the purpose of the examination, the limitation will be interpreted as “the optical sensor” (lines 5-6).
Claim 17 recites “further comprising an opening prearranged so as to provide communication with an inside of said duct of said supporting body, said opening being prearranged for providing a housing for an optical sensor in said first portion of the duct of said supporting body, said housing being prearranged for housing the optical sensor, preferably a photodiode, oriented so as to detect a state of conservation of said protective glass.”  The examiner understands the term “prearranged” to mean “arranged on something in advance.”  It is unclear how in the context of this apparatus claim, the term “prearranged” was intended to provide patentable weight.  Specifically, is an opening that is merely “arranged” also “prearranged?”  Does claim 17 require that the opening be prearranged but that the rest of the structure in claim 1, which is not recited as being prearranged (e.g., the heat exchanger), simply be arranged?  If so, how does an arranged heat exchanger differ from a prearranged opening?  For the purpose of the examination, the limitation will be interpreted as “further comprising an opening  so as to provide communication with an inside of said duct of said supporting body, said opening being 
Claim 17 recites “said protective glass” and “said first portion.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, claim 17 will be interpreted as being dependent on claim 16 instead of claim 1.
Claim 18 recites “…one or more axes moved by one or more actuators…”  However, it is unclear what the Applicant intended in reciting “axes.”  Assuming the Applicant intended to recite more than one axis, it is unclear how an axis can be moved by an actuator without additional structure.  Referencing paragraph 0064 of the Specification, the limitation will be interpreted as “…one or more mirrors moved by one or more actuators…” 
Claim 19 recites “the method comprising obtaining, in a single piece, said set of auxiliary fluid ducts that are configured to direct respective fluids used in laser machining processes onto said working surface and said heat exchanger for cooling systems located in said supporting body of said end effector by means of additive-manufacturing technology, preferably of the powder-bed fusion type, configured to fuse layers of metal material.”    It is not clear what structure the phrase “in a single piece” was intended to modify.  The Specification discloses multiple single pieces.  Specifically, paragraph 0146 states that the body can be a “single piece,” and paragraph 0162 states that heat exchanger and auxiliary ducts are “each formed in a single piece.”  For the purpose of the examination, the limitation will be interpreted such that the Applicant is requiring that each auxiliary fluid duct is formed in a single piece, i.e., as “the method comprising obtaining, each auxiliary fluid duct formed in a single piece, said set of auxiliary fluid ducts that are configured to direct respective fluids used in laser machining processes onto said working surface and said heat exchanger for cooling systems located in said supporting body of said end effector by means of additive-manufacturing technology, preferably of the powder-bed fusion type, configured to fuse layers of metal material.”    
Claims 3-5, 7, and 12 are rejected based on their dependency to claim 1.
	
Claim Interpretation
Claim 1 recites a “sensor cone.”  Although the Specification makes mention of a sensor 1300, this sensor appears to be separate structure from the sensor cone 24.  Thus, the examiner is interpreting the phrase “sensor cone” such that a sensor is not required.  For the purpose of the examination, a “sensor cone” is interpreted as meaning a “nozzle.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12,  14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version).
Regarding claim 1, Shioji teaches an end effector for a machine tool for laser machining processes (“FIG. 1 is a perspective view showing a schematic configuration of a head for a laser beam machining,” para 0009), said end effector being configured to direct a laser beam (LB, fig. 2) onto a working surface (W, fig. 2) along an optical axis (axis of beam through the nozzle 15, fig. 2), said end effector comprising: 
a supporting body (coaxial nozzle 1, fig. 5), which comprises a duct (spaces 34 and 35, fig. 5) having an axis parallel to at least one portion of said optical axis of propagation of the laser beam (“spaces 34 and 35 through which the laser beam passes,” para 0039; referencing fig. 5, construed such that the central axis of the spaces 34 and 35 is aligned with the axis for the transmitted beam); said supporting body being configured to couple said duct to an outlet portion, in particular a sensor cone (inner nozzle 13, fig. 5), which comprises a further duct having an axis parallel to at least one portion of said optical axis of propagation of the laser beam (central axis of the inner nozzle 13 is construed as being parallel, fig. 5) to provide an outlet (outlet of the inner nozzle 13, fig. 5) for said laser beam towards said working surface (as shown in fig. 2); 
wherein said supporting body (coaxial nozzle 1, fig. 5) of said end effector is formed in a single piece (in fig. 5, construed such that the diagonal lines indicate that the coaxial nozzle 1 is a single piece) and further comprises: 
a set of auxiliary fluid ducts (inner gas chamber 31 and space 19, fig. 3) configured to direct respective fluids (outer shield gas G2 and inner shield gas G1, fig. 3) used in laser machining processes onto said working surface (in fig. 3, the gases G1 and G2 are projected through the mesh 27 onto surface of the work W; “ejected in the laminar flow state toward a surrounding of the machining portion of the work W,” para 0054; similarly described for G1, para 0042) and to couple to said outlet portion (the mesh 27 is coupled to the inner nozzle 13, fig. 3); and 
a heat exchanger for cooling systems (cooling system 17, fig. 3), which is located in said supporting body so as to occupy a volume (space 23, fig. 3) that surrounds at least one portion of said duct of said supporting body (“Between the intermediate tubular member 21 and the base end side inner nozzle 13A, the space 23 in the cylindrical shape is formed,” para 0050; construed as surrounding the space 34, fig. 3), wherein said heat exchanger comprises an inlet chamber (entrance side of air curtain G4, fig. 1) and an outlet chamber (exit side of air curtain G4, fig. 1) in communication with one another for passage of a cooling fluid (“air,” para 0051), and wherein said heat exchanger has thermally conductive elements (fins 39, fig. 3) configured to allow passage of a cooling fluid in said heat exchanger between said inlet chamber and said outlet chamber (“By means of these fins 39, the cooling efficiency of the base end side inner nozzle 13A by the cross jet gas G3 is made higher,” para 0052).  Shioji does not explicitly disclose wherein said heat exchanger has a lattice structure of thermally conductive elements (although Shioji teaches using a mesh 27 for gas systems G1 and G2, Shioji does not explicitly disclose using mesh for the gas system G3).
Shioji figs. 1-3 and 5

    PNG
    media_image1.png
    751
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    522
    520
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    797
    456
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    778
    461
    media_image4.png
    Greyscale

	However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein said heat exchanger (exchange tube 10, fig. 2A) has a lattice structure of thermally conductive elements (exterior lattice structure 18, fig. 2A).
Schevets, figs. 2A-B

    PNG
    media_image5.png
    692
    493
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an exterior lattice structure 18 , in view of the teachings of Schevets, by using the exterior lattice structure 18, as taught by Schevets, to surround the fins 39 in the cooling circuit 17, as taught by Shioji, in order to maximize the conductive thermal contact between relatively hot and cold fluids, while simultaneously avoiding undue flow resistance, to promote the convective removal of excess heat, in addition to using fins or other externally-projecting surfaces that are known to increase the surface area of a tube, for the advantage of using a component having a lattice structure in the heat exchange region with improved heat transfer properties to convey heat generated by temperature sensitive components to an external heat sink for thermal dissipation (Schevets, paras 0001 and 0003-0004).
	Regarding claim 2, Shioji teaches wherein at least one auxiliary fluid duct of said set of auxiliary fluid ducts (inner gas chamber 31 and space 19, fig. 3) comprises a plurality of branches (“flow passage for supplying the outer shield gas G2 to the space 19,” para 0055; fig. 3 shows two passages for gas supply means S2; “flow passage (not shown in the figure) provided in the nozzle base 9 and reached to the inner gas chamber 31,” para 0044; similarly two passages are shown for S1, fig. 3) configured to couple to said outlet portion so as to provide a substantially uniform flow of fluids in said further duct of said outlet portion (“the outer shield gas G2 can be ejected along the inner nozzle 13 in a laminarized state,” para 0027; “the flow rate and the non-uniformity of the inner shield gas G1 are lessened, and after that, it is introduced into the inner nozzle 13 in a laminarized state by passing though the mesh 27,” para 0044; the teaching of producing a “laminazrized state” is understood to mean that the ejection of the gases is done in laminar or non-turbulent manner, which is construed as meeting the limitation for “substantially uniform”).
	Regarding claim 3, Shioji teaches the invention as described above as well as wherein said heat exchanger for cooling systems (cooling system 17, fig. 3) located in said supporting body and said set of auxiliary fluid ducts (passages for gas supply means S2, fig. 3).  However, Shioji does not explicitly disclose wherein said heat exchanger for cooling systems are formed in a single piece by means of additive-manufacturing technology, preferably of the powder-bed fusion type, configured to fuse layers of metal material. 
	However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein said heat exchanger for cooling systems (exchange tube 10, fig. 2A) are formed in a single piece by means of additive-manufacturing technology (“additive manufacturing is employed to produce the tube,” para 0008), preferably of the powder-bed fusion type (“deposition of metal powder particles at a preferred density in a layer-by-layer fashion, para 0016) configured to fuse layers of metal material (“sintering or related thermal process heat treatment causes the powder to fuse together,” para 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, tubes 10 produced by additive manufacturing, in view of the teachings of Schevets, by using two tubes 10, as taught by Schevets, in lieu of the two passages for gas supply means S2, as taught by Shioji, because in producing complex joining schemes for heat exchangers, use of machining, drilling, cutting, soldering, welding, brazing, or other related approaches, exacerbate the cost, and because the geometric shapes for maximining efficiency of heat transfer may be either impractical or impossible when using conventional fabrication approaches, but by using an additive manufacturing process, the tube or related heat exchanger component can effectively be grown or built-up in one piece, thereby reducing or eliminating some or all of the complex assembly operations experienced when using traditional manufacturing approaches (Schevets, paras 0004 and 0006).
	Regarding claim 5, Shioji teaches wherein said lattice structure of said heat exchanger (cooling system 17, fig. 3) comprises thermally conductive elements (fins 39, fig. 3) prepared so as to create a three-dimensional network (“a larger outer diameter portion and a smaller outer diameter portion are formed to be arranged alternately in the axial direction,” para 0052; alternate diameters in an axial direction, where the alternating diameters are in a 2D space and the additional axial direction is a third dimension, are construed as being a three dimensional-network) configured to allow passage of a cooling fluid in said heat exchanger between said inlet chamber and said outlet chamber (“By means of these fins 39, the cooling efficiency of the base end side inner nozzle 13A by the cross jet gas G3 is made higher,” para 0052; gas G3 is connected to G4, fig. 1).
	Regarding claim 6, Shioji teaches the invention as described above but does not explicitly disclose wherein said three-dimensional lattice structure of thermally conductive elements of said heat-exchanger comprises a set of three-dimensional cells of thermally conductive elements, said cells being substantially identical to one another.
	However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein said three-dimensional lattice structure (exterior lattice structure 18, fig. 2A) of thermally conductive elements of said heat-exchanger (“metal powder,” para 0017) comprises a set of three-dimensional cells of thermally conductive elements, said cells being substantially identical to one another (individual, identical cells are shown for the exterior lattice structure, fig. 1B).
Schevets, fig. 1B

    PNG
    media_image6.png
    752
    302
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an exterior lattice structure 18 of individual and identical cells, in view of the teachings of Schevets, by using the exterior lattice structure 18, as taught by Schevets, to surround the fins 39 in the cooling circuit 17, as taught by Shioji, in order to maximize the conductive thermal contact between relatively hot and cold fluids, while simultaneously avoiding undue flow resistance, to promote the convective removal of excess heat, in addition to using fins or other externally-projecting surfaces that are known to increase the surface area of a tube, for the advantage of using a component having a lattice structure in the heat exchange region with improved heat transfer properties to convey heat generated by temperature sensitive components to an external heat sink for thermal dissipation (Schevets, paras 0001 and 0003-0004).
	Regarding claim 7, Shioji teaches the invention as described above but does not explicitly disclose wherein each cell of said cells of thermally conductive elements has the structure of a skeleton of a polyhedron, preferably a skeleton of a rhombic or trapezo-rhombic dodecahedron.
	However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein each cell of said cells (cells shown for exterior lattice 18, fig. 1B) of thermally conductive elements (“metal powder,” para 0017) has the structure of a skeleton of a polyhedron (exterior lattice 18 has the structure of a skeleton of a cylinder, fig. 2A; a cylinder shape is construed as being a convex polyhedron), preferably a skeleton of a rhombic (“diamondlike diagonal pattern,” para 0007) or trapezo-rhombic dodecahedron (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an exterior lattice structure 18 with a cylindrical shape and a diamondlike diagonal pattern, in view of the teachings of Schevets, by using the exterior lattice structure 18, as taught by Schevets, to surround the fins 39 in the cooling circuit 17, as taught by Shioji, in order to maximize the conductive thermal contact between relatively hot and cold fluids, while simultaneously avoiding undue flow resistance, to promote the convective removal of excess heat, in addition to using fins or other externally-projecting surfaces that are known to increase the surface area of a tube, for the advantage of using a component having a lattice structure in the heat exchange region with improved heat transfer properties to convey heat generated by temperature sensitive components to an external heat sink for thermal dissipation (Schevets, paras 0001 and 0003-0004).
	Regarding claim 9, Shioji teaches the invention as described above but does not explicitly disclose wherein said set of three-dimensional cells comprises a periodic spatial repetition of three-dimensional cells of thermally conductive elements that has a pitch of periodic spatial repetition, preferably comprised between 4 mm and 10 mm.
	However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein said set of three-dimensional cells  (cells shown for exterior lattice 18, fig. 1B) comprises a periodic spatial repetition of three-dimensional cells of thermally conductive elements (in fig. 1B, cells are shown have periodic repetition vertically, horizontally, and diagonally) that has a pitch of periodic spatial repetition, preferably comprised between 4 mm and 10 mm (“the tube 10 is approximately 12 inches in length,” para 0010; in fig. 1B, appx 60 cells are shown in a longitudinal direction; construed such that Schevets teaches using a pitch of .2 inches or 5 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an exterior lattice structure 18 with a periodic pattern repeated every .2 inches, in view of the teachings of Schevets, by using the exterior lattice structure 18, as taught by Schevets, to surround the fins 39 in the cooling circuit 17, as taught by Shioji, in order to maximize the conductive thermal contact between relatively hot and cold fluids, while simultaneously avoiding undue flow resistance, to promote the convective removal of excess heat, in addition to using fins or other externally-projecting surfaces that are known to increase the surface area of a tube, for the advantage of using a component having a lattice structure in the heat exchange region with improved heat transfer properties to convey heat generated by temperature sensitive components to an external heat sink for thermal dissipation (Schevets, paras 0001 and 0003-0004).
	Regarding claim 10, Shioji teaches the invention as described above but does not explicitly disclose wherein said set of substantially identical cells comprises cells inclined by a certain angle with respect to the working surface, preferably by an angle greater than 40°.
However, in the same field of endeavor of heat exchanger systems, Schevets teaches wherein said set of substantially identical cells comprises cells inclined by a certain angle with respect to the working surface, preferably by an angle greater than 40° (Applicant discloses an angle β for the lattice diamondlike structure shown in figs. 6-7; referring to fig. 1B, the exterior lattice diamondlike pattern 18 shown as being diagonal to the working surface, which is construed as being 45 degrees relative to the horizontal axis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an exterior lattice structure 18 with a diamondlike pattern, in view of the teachings of Schevets, by using the exterior lattice structure 18, as taught by Schevets, to surround the fins 39 in the cooling circuit 17, as taught by Shioji, in order to maximize the conductive thermal contact between relatively hot and cold fluids, while simultaneously avoiding undue flow resistance, to promote the convective removal of excess heat, in addition to using fins or other externally-projecting surfaces that are known to increase the surface area of a tube, for the advantage of using a component having a lattice structure in the heat exchange region with improved heat transfer properties to convey heat generated by temperature sensitive components to an external heat sink for thermal dissipation (Schevets, paras 0001 and 0003-0004).
Regarding claim 11, Shioji teaches wherein the said supporting structure body (coaxial nozzle 1, fig. 3) comprises at least two walls (walls of the coaxial nozzle 1 on left and right side, fig. 3; construed as being two semi-cylindrical shapes) and wherein said volume (space 23, fig. 3) comprises a portion, in particular set partially or totally in a space comprised between the duct and the at least two walls of said supporting body (space 23 is between the outer walls of the coaxial nozzle 1 and the space 34, fig. 3).
Regarding claim 12, Shioji teaches wherein said volume (space 23, fig. 3) comprises at least one portion having a tubular shape arranged around said duct (“the space 23 in the cylindrical shape is formed,” para 0050).
Regarding claim 14, Shioji teaches wherein said plurality of branches of said at least one auxiliary fluid duct (“flow passage for supplying the outer shield gas G2 to the space 19,” para 0055; fig. 3 shows two passages for gas supply means S2; “flow passage (not shown in the figure) provided in the nozzle base 9 and reached to the inner gas chamber 31,” para 0044; similarly two passages are shown for S1, fig. 3) comprises four branches configured to couple to said outlet portion at points evenly spaced apart along a circumference of said further duct of said outlet portion (two branches of gas G1 and two branches of gas G2 are shown as being ejected along opposite sides of the circumference of the nozzle, which is construed such the “laminar flow” of the gases is evenly spaced apart).
Regarding claim 15, Shioji teaches wherein said set of auxiliary fluid ducts (inner gas chamber 31 and space 19, fig. 3) configured to direct fluids (gases G1 and G2, fig. 3) used in laser machining processes comprises at least one of the following: a first auxiliary fluid duct configured to carry a laser-cutting assist gas (“as this inner shield gas G1, an inert gas such as nitrogen gas or argon gas, for example, is mainly used,” para 0024), for example oxygen; a second auxiliary fluid duct, configured to carry an assist liquid for water-assist cutting (not explicitly disclosed); a third auxiliary fluid duct, configured to carry further assist gases, for example nitrogen for nitrogen piercing (“as the outer shield gas G2, an inert gas such as nitrogen gas or argon gas, for example, is mainly used,” para 0026); and a fourth auxiliary fluid duct, configured to carry cooling air (not explicitly disclosed).
Regarding claim 19, Shioji teaches a method for manufacturing an end effector for a machine tool for laser machining processes according to claim 1 (“FIG. 1 is a perspective view showing a schematic configuration of a head for a laser beam machining,” para 0009; “providing a coaxial nozzle of a laser beam machine,” para 0007), the method comprising obtaining, each auxiliary duct (inner gas chamber 31 and space 19, fig. 3) formed in a single piece (in fig. 3, the inner gas chambers 31 and the space 19 are each construed as being their own single pieces), said set of auxiliary fluid ducts that are configured to direct respective fluids (outer shield gas G2 and inner shield gas G1, fig. 3) used in laser machining processes onto said working surface (in fig. 3, the gases G1 and G2 are projected through the mesh 27 onto surface of the work W; “ejected in the laminar flow state toward a surrounding of the machining portion of the work W,” para 0054; similarly described for G1, para 0042) and said heat exchanger for cooling systems (cooling system 17, fig. 3) located in said supporting body of said end effector (located in space 23, fig. 3).  Shioji does not explicitly disclose where the heat exchanger by means of additive-manufacturing technology, preferably of the powder-bed fusion type, configured to fuse layers of metal material.
However, in the same field of endeavor of heat exchanger systems, Schevets teaches where the heat exchanger (exchange tube 10, fig. 2A) by means of additive-manufacturing technology (“additive manufacturing is employed to produce the tube,” para 0008), preferably of the powder-bed fusion type (“deposition of metal powder particles at a preferred density in a layer-by-layer fashion, para 0016), configured to fuse layers of metal material (“sintering or related thermal process heat treatment causes the powder to fuse together,” para 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, tubes 10 produced by additive manufacturing, in view of the teachings of Schevets, by using two tubes 10, as taught by Schevets, in lieu of the two passages for gas supply means S2, as taught by Shioji, because in producing complex joining schemes for heat exchangers, use of machining, drilling, cutting, soldering, welding, brazing, or other related approaches, exacerbate the cost, and because the geometric shapes for maximining efficiency of heat transfer may be either impractical or impossible when using conventional fabrication approaches, but by using an additive manufacturing process, the tube or related heat exchanger component can effectively be grown or built-up in one piece, thereby reducing or eliminating some or all of the complex assembly operations experienced when using traditional manufacturing approaches (Schevets, paras 0004 and 0006).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version) as applied to claim 1 above and further in view of Gesuita et al. (US-20160288267-A1).
Regarding claim 4, Shioji teaches the invention as described above but does not explicitly disclose wherein said end effector comprises, as metal material, at least one alloy of metals selected from the group consisting of aluminium, titanium, and nickel.
	However, in the same field of endeavor of laser cutting heads, Gesuita teaches wherein said end effector (laser head, fig. 3) comprises, as metal material, at least one alloy of metals selected from the group consisting of aluminium (“The laser head 1 comprises a cover 16 made of thermal conductivity material, preferably a high thermal conductivity material such as aluminium alloy,” para 0078; see also claim 15), titanium, and nickel (titanium or nickel are not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an aluminium alloy covering, in view of the teachings of Gesuita, by using aluminium alloy, as taught by Gesuita, for the material of the coaxial nozzle 1, as taught by Shioji, in order to use a material made of high thermal conductivity material that allow passage of air, in particular by convection, in order to cool the body of the laser head caused by passage of a laser beam when passing through the focusing lens (Gesuita, paras 0026, 0078, and 0083).
Regarding claim 16, Shioji teaches the invention as described above as well as  but does not explicitly disclose wherein said duct of said supporting body has a tubular body having a variable diameter, wherein: a first, proximal, portion of said duct has a first diameter; a second, central, portion of said duct has a second diameter, greater than said first diameter, and is configured to provide a housing for a substantially cylindrical glass body used as protective glass, wherein said second diameter is equal to a diameter of the substantially cylindrical glass body used as protective glass, and a third, distal, portion of said duct has a diameter equal to or smaller than the first diameter.
However, in the same field of endeavor of laser cutting heads, Gesuita teaches wherein said duct (cavity 21, fig. 3) of said supporting body has a tubular body (construed as being tubular in how the structure permits passage of a laser beam) having a variable diameter (width of the cavity 21 is variable, fig. 3), wherein: a first, proximal, portion of said duct has a first diameter (construed as the diameter inside the collimation means 2, fig. 3); 
a second, central, portion of said duct has a second diameter (diameter of focusing means 5, fig. 3), greater than said first diameter (construed as being larger than the diameter of the collimation means 2, fig. 3), and is configured to provide a housing (supporting means 6, fig. 3) for a substantially cylindrical glass body (focusing means 5, fig. 3) used as protective glass (“The temperature increase may also damage the protective layer that is generally provided on the surfaces of the lenses and thus causes a further variation of the optical characteristics of the lenses,” para 0013; obvious that the lens is made of glass), wherein said second diameter is equal to a diameter of the substantially cylindrical glass body used as protective glass (in fig. 7, the diameter of the supporting means 6 is shown as being the same as the focusing means 5), and 
a third, distal, portion of said duct (diameter of cutting nozzle 18) has a diameter equal to or smaller than the first diameter (construed as being smaller, fig. 3).
Gesuita, figs. 3 and 7

    PNG
    media_image7.png
    425
    642
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    334
    195
    media_image8.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, using a supporting means 6 connected to a focusing lens 5 where the size of a cavity increases and then decreases, in view of the teaches of Gesuita, by using the supporting means, focusing lens, and cooling system, as taught by Gesuita, in the optical element support member 5, as taught by Shioji, such that duct of the inner coaxial nozzle 1 was connected to the duct of the optical element support member 5, in order to cool the body of the laser head caused by passage of a laser beam when passing through the focusing lens, because the heat generated by prolonged use causes a temperature to rise on the entire head and, in particular, of the focusing lens, which can cause a thermal focus shift, which makes it impossible for the cutting system to focus the laser beam at the desired optimal point on the surface of the workpiece (Gesuita, paras 0012 and 0026).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version) as applied to claim 1 above and further in view of Grundke et al. (WO-2019057244-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Shioji teaches wherein said thermally conductive elements (fins 39, fig. 3) of said lattice structure of said heat exchanger have a substantially cylindrical shape (“on an outer circumference of the base end side inner nozzle 13A, fins 39,” para 0052).  Shioji does not explicitly disclose preferably with a diameter comprised between 0.5 mm and 1 mm.
However, in the same field of endeavor of laser machining heads, Grundke teaches preferably with a diameter comprised between 0.5 mm and 1 mm (”at least 0.5 mm, preferably 0.6 mm, larger and/or at most 1.2 mm, preferably 1.0 mm,” para 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, using an inner nozzle diameter between .5 and 1.2 mm, in view of the teachings of Grundke, by using the dimensions for a nozzle diameter, as taught by Grundke, for the diameter of the space 34, as taught by Shioji, because the dimensions for a nozzle taught by Grundke have been found to reduce noise pollution during laser cutting, especially when a large volume of cutting gas flow through the nozzle opening during laser fusion cutting, for the advantage of reducing noise that can cause health damage (Grundke, paras 0020 and 0022).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version) as applied to claim 1 above and further in view of Zink et al. (US-20150360287-A1).
Shioji teaches the invention as described above but does not explicitly disclose wherein also said outlet portion comprising the further duct is obtained by means of additive-manufacturing technology, preferably of the powder-bed fusion type, configured to fuse layers of metal material.
However, in the same field of endeavor of additive manufacturing, Zink teaches wherein also said outlet portion (nozzle cone 12, fig. 1) comprising the further duct is obtained by means of additive-manufacturing technology (“nozzle tip 10 can be any component that could take advantage of the benefits of additive manufacturing, such as having a threaded fitting for attachment to an injector,” para 0012), preferably of the powder-bed fusion type, configured to fuse layers of metal material (powder bed fusion plate, fig. 4; “an electron beam or laser (not shown) can be run across top surface 16 to fuse powdered metal 26 to top surface 16 to form a first layer,” para 0014).
Zink, figs. 1 and 4

    PNG
    media_image9.png
    678
    350
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    477
    522
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, an additively manufactured nozzle cone, in view of the teachings of Zink, by using a nozzle that was additively manufactured, as taught by Zink, for the coaxial nozzle 1, as taught by Shioji, in order to take advantage of additive manufacturing benefits, such as building intricate passages and heat shields, because unlike additive manufacturing, weak junctures can result when seams are created by braze or weld joints (Zink, paras 0002 and 0012).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version) and Gesuita et al. (US-20160288267-A1) as applied to claims 1 and 16 above and further in view of Lambert et al. (US-8445815-B2).
Shioji teaches the invention as described above but does not explicitly disclose further comprising an opening arranged so as to provide communication with an inside of said duct of said supporting body, said opening being arranged for providing a housing for an optical sensor in said first portion of the duct of said supporting body, said housing being arranged for housing the optical sensor, preferably a photodiode, oriented so as to detect a state of conservation of said protective glass.
However, in the same field of endeavor of laser machining, Lambert teaches further comprising an opening (second position 25, fig. 5) arranged so as to provide communication with an inside of said duct of said supporting body (in communication with the space through which the laser travels when transmitted through optical element 7), said opening being arranged for providing a housing for an optical sensor (photodiode 24, fig. 5) in said first portion of the duct of said supporting body (peripheral surface 20, fig. 5; construed as being the portion connected to the supporting means 6 that is connected to the focusing lens 5, as taught by Gesuita), said housing being arranged for housing the optical sensor, preferably a photodiode (photodiode 24, fig. 5), oriented so as to detect a state of conservation of said protective glass (“thermal loading of the optical element,” column 1, line 66).
Lambert, fig. 5

    PNG
    media_image11.png
    414
    478
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, a photodiode 24 for monitoring the thermal loading of the optical element, in view of the teachings of Shioji, by using the configuration of photodiode 24, LED 22, and reflecting surface 19, as taught by Lambert, for monitoring the focusing lens 5, as taught by Gesuita, located in the optical element support member 5, as taught by Shioji, in order to monitor the status of the optical element, because when cutting a workpiece, cutting lenses can become contaminated, and impurities, deposits, or damage to the optics surface can result in increased absorption of the laser radiation and destruction of the optical element (Lambert, column 1, lines 36-column 2, line 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shioji et al. (US-20150048071-A1) in view of Schevets et al. (WO-2013163398-A1, referencing provided foreign version) and Gesuita et al. (US-20160288267-A1) as applied to claim 1 above and further in view of Otsuka et al. (US-20060113392-A1).
Shioji teaches the invention as described above as well as a machine tool for laser machining processes (“laser beam machine,” para 0009), preferably for laser-cutting processes (not explicitly disclosed), said machine tool comprising: at least one laser source (“laser oscillator,” para 0002) configured to produce at least one laser beam (beam LB, fig. 2); an end effector according to claim 1 (head for laser beam machining, fig. 1).  Shioji does not explicitly disclose one or more mirrors moved by one or more actuators coupled to said end effector; and a processing module, which comprises at least one numeric control unit and is coupled to said one or more actuators of said laser machine tool for driving said actuators to move said end effector on a working surface in order to carry out at least one laser machining process.
	However, in the same field of endeavor of laser processing, Otsuka teaches one or more mirrors (movable mirrors 20a and 20b, fig. 4) moved by one or more actuators (servo motors 38 and 40, fig. 4) coupled to said end effector (coupled to laser scan head 18, fig. 4); and a processing module (control unit 16, fig. 2), which comprises at least one numeric control unit (CPU 50, fig. 2) and is coupled to said one or more actuators of said laser machine tool for driving said actuators to move said end effector (“Under the control of the control unit 16, the movable mirrors 20a, 20b are driven by the respective servo motors 38, 40 to rotate by appropriate angles about axes extending orthogonally to each other,” para 0029) on a working surface (workpiece W, fig. 4) in order to carry out at least one laser machining process (para 0038).
Otsuka, figs. 2 and 4

    PNG
    media_image12.png
    629
    484
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    671
    493
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shioji to include, a laser scanning head 18 under the control of a control unit 16, in view of the teachings of Otsuka, by including the laser scanning head 18, as taught by Otsuka, above the head for laser beam machining, as taught by Shioji, in order to enable controlled use of a laser canning head that performs a rapid traverse operation accomplished by only the internal shifting movement of the laser scan head without it being accompanied with a motion of the arm of a manipulator having a large inertia, so that it is possible to effectively reduce a rapid-traverse time and thus to reduce a cycle time that improves processing efficiency (Otsuka, para 0025).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peters et al. (US-10213872-B2) teach a machining head for laser processing with a cooling circuit.
Nowotny et al. (US-6316744-B1) teach a cooling circuit for a laser machining head.
Matthews et al. (US-20180318929-A1) teach coolant supply system for a laser machining head (fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/6/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761